 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Tasman Sea, Inc. and Hotel and RestaurantEmployees and Bartenders Union Local 11, AFL-CIOFrank & Frank, Inc., d/b/a Tasman Sea and Hoteland Restaurant Employees and Bartenders UnionLocal 11, AFL-CIO. Cases 31-CA-7749 and 31-CA-8644January 2, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELI.O AND TRUESDALEOn September 18, 1979, Administrative Law JudgeGerald A. Wacknov issued the attached Decision inthis proceeding. Thereafter, Respondent Frank &Frank, Inc., d/b/a Tasman Sea filed exceptions and asi ,porting brief..arsuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Orders.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Orders the recommend-ed Orders of the Administrative Law Judge andhereby orders that the Respondents, The Tasman Sea,Inc., and Frank & Frank, Inc., d/b/a Tasman Sea,both of San Pedro, California, their officers, agents,successors, and assigns, shall take the action set forthin the said recommended Orders, except that theattached Appendix A is substituted for that of theAdministrative Law Judge.' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc.. 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.APPENDIX ANoTICiE To EMPL.OYEI.ESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportuni-ty to present their evidence, the National LaborRelations Board has found that we violated theNational Labor Relations Act, as amended, and hasordered us to mail this notice to you.The Act gives all employees the following rights:To act together for the purpose of collectivebargaining or other mutual aid or protectionTo engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their own choosingTo refrain front any or all of these things.WE WILL NOT refuse to bargain collectively ingood faith with Hotel and Restaurant Employeesand Bartenders Union Local 11, AFL-CIO, byagreeing to enter into a collective-bargainingcontract on the condition that we be permitted topay health and welfare benefits on behalf of unionmembers only, and on the further condition thatthe Union not enforce the union-security clausewhich makes union membership mandatory as acondition of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the Act.THE TASMAN SEA, INC.DECISIONSTATE.MENT OF THI: CASEGERAD A. WACKNOV, Administrative Law Judge:Pursuant to notice, a hearing with respect to this matter washeld before me in Los Angeles, California. on April 17, 1979.The charge in Case 31-CA-7749 was filed on February 21,1978, by Hotel and Restaurant Employees and BartendersUnion Local 11, AFL-CIO (herein called the Union), and afirst amended charge was filed by the Union on April 17,1978. Thereafter, on April 19, 1978, a complaint and noticeof hearing was issued alleging a violation by The TasmanSea, Inc. (herein called Tasman Sea), of Section 8(a)(5) and(1) of the National Labor Relations Act, as amended (hereincalled the Act). Said complaint was amended on June 14,1978.The charge in Case 31-CA-8644 was filed by the Unionon January 9, 1979. Thereafter, on February 27, 1979, acomplaint and notice of hearing was issued alleging a247 NLRB No. 718 THE TASMAN SEA. INC.violation by Frank & Frank, Inc., d/b/a Tasman Sea (hereincalled Frank & Frank), of Section 8(a)(5) and (1) of the Act.Said cases were consolidated for the purpose of hearing byorder dated March 15, 1979. Respondents' respective an-swers to the complaint deny the commission of any unfairlabor practices.The parties were afforded a full opportunity to be heard,to call, examine, and cross-examine witnesses, and tointroduce relevant evidence. Post-hearing briefs have beenreceived from the General Counsel and counsel for Frank &Frank.Upon the entire record and based upon my observation ofthe witnesses and consideration of the briefs submitted, Imake the following:FINDINGS OF FACTI. JURISDICTIONTasman Sea is a California corporation formerly engagedin the operation of a restaurant, coffeeshop, cocktail lounge,and motel in San Pedro, California. During the period of itsoperation, Tasman Sea had annual gross revenues, on aprojected basis, of $500,000 and annually purchased alcohol-ic beverages valued in excess of $5,000 which originatedoutside the State of California. On the basis of the foregoingI find that Tasman Sea has been at all times material hereinan employer engaged in commerce and in a businessaffecting commerce within the meaning of Section 2(6) and(7) of the Act. City Line Open Hearth. Inc., 141 NLRB 799(1963); Carolina Supplies and Cement Co., 122 NLRB 88(1958); N.L.R.B. v. Reliance Fuel Oil Corporation, 371 U.S.224 (1963).Frank & Frank, a successor to Tasman Sea, is a Californiacorporation engaged in the operation of a restaurant,coffeeshop, cocktail lounge, and motel in San Pedro,California, with annual gross revenues in excess of $500,000.In the course and conduct of its business operations itannually purchases goods and services valued in excess of$5,000 which originate outside the State of California. It isadmitted, and 1 find, that Respondent is an employerengaged in commerce and in a business affecting commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE l.AROR ORGANIZATION INVOI.VEDUncontroverted record evidence affirmatively shows, andI find, that the Union is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR lABOR PRACTICESA. IssuesThe principal issues raised by the pleadings are:1. Whether Tasman Sea violated Section 8(a)(5) and (1) ofthe Act by insisting during the course of contract negotia-tions that certain contract provisions be discriminatorilyapplied or that they not be enforced.' In fact. the record shows that the predecessor employer had only beenpaying such fringe henefits on behalfof the same It employees. and there is noindication that the Union did not acquicsce in Ihis practice.2. Whether Frank & Frank violated Section 8(a)(5) and(I) of the Act by failing and refusing to execute a collective-bargaining agreement to which it had agreed.B. The factsTasman Sea purchased the restaurant-motel-coffeeshop-cocktail lounge operations, collectively known as TasmanSea, from a predecessor employer on June 23, 1977, andcontinued the business operations of the predecessor withoutinterruption, providing the same services with the sameequipment and employing the same supervisors and employ-ees.The Union had maintained a collective-bargaining rela-tionship with the predecessor employer since 1960. and atthe time of purchase by Tasman Sea the then currentcontract extended through March 15, 1978. Shortly afterJune 23, 1977, a union business representative requested thatMegerdoon Manssourian, the owner and president of Tas-man Sea, enter into a collective-bargaining agreement withthe Union. The record does not disclose what transpiredbetween that date and October 5, 1977, but on the latter dateManssourian, accompanied by his attorney, had a meetingwith Business Representative Robert Giesick, who againasked that a contract be executed. Manssourian agreed tosign a contract on the condition that he be permitted tocontinue the practice of the predecessor employer in payingcontractual health and welfare benefits on behalf of only I Iof the then approximately 40 unit employees.' and receise aletter to this effect from the Union. Giesick replied that theUnion could not agree to this as it would be illegal. Severalsubsequent meetings failed to result in agreement, and at ameeting on October 21, 1977, Tasman Sea's attorneyreiterated that the Employer's position was unchangedregarding the aforementioned matter of health and welfarebenefits.On November 2, 1977, Tasman Sea's attorney sent a letterto the Union, containing, inter alia, the following language:It is true that the employer [The Tasman Sea] hasagreed to make health and welfare retirement contribu-tions on behalf of certain employees, however, thisagreement is conditional upon an agreement from theUnion that it will not enforce Article 3, Section I [unionsecurity] portion of the agreement which was enteredinto by the Western-Ho [Rawlins] Agreement. Also. thepayment of health and welfare retirement contributionsis to be made on behalf of employees who are membersof the Union in good standing.Still another meeting was held on December 16, 1977,with no agreement being reached. At the final meeting onianuary 15, 1978, Giesick advised Manssourian that theUnion would take economic action unless the Employeragreed to sign a contract, but modified its position that allemployees be covered by the health and welfare provision ofthe contract by proposing that the Employer agree to payhealth and welfare benefits on behalf of only 14 of the 40employees. Manssourian refused, and picketing commenced DECISIONS OF NATIONAL LABOR RELATIONS BOARDon January 26, 1978. Only one part-time employee refusedto work during the strike however.:On June 23, 1978, Union Representatives Albert R.Loffredi, director of negotiations, and Fred Felix, director oforganization, met with representatives Frank Accetta andJerry Sutton of Frank & Frank, who were at that timeengaged in finalizing the purchase of the Tasman Sea fromManssourian. Sutton, stating that he was a partner andgeneral manager of Frank & Frank, requested that the picketline be removed and agreed that Frank & Frank would enterinto a contract with the Union. After further discussion itwas agreed that the picket line would be removed immedi-ately and that Frank & Frank would sign a contract with theUnion which would be effective 6 months after the close ofescrow. Loffredi handed four copies of the area contract andsupplemental agreement to Sutton. Sutton asked what thecontract contained, and Loffredi stated in general terms thatit was the standard local area contract, containing thesalaries, conditions of work, and health and welfare benefitsto which the employees would be entitled. Sutton said thatFrank & Frank would have no problem with the contractprovided that it not become effective until 6 months after theclose of escrow, and provided further that the picket line beremoved immediately. Loffredi agreed. Sutton stated that hewould review the contract, and that they had a deal. Hefurther stated that Frank & Frank would be taking posses-sion on July 1, 1978, and he would get the contract back tothe Union within a week thereafter.On or about July 17, 1978, Loffredi phoned Sutton andinquired about the contract. Sutton said that a new partner,Frank Colletto, had become involved in Frank & Frank andthat he would arrange a meeting between the Union andColletto. Several days later this meeting took place. Thosepresent were Loffredi and Felix for the Union and Suttonand Colletto for Frank & Frank. Colletto said that he wasvery busy and would like time to review the contract.Thereafter another meeting was held between the samefour individuals. Colletto wanted to know more about thecontract and it was discussed. At this time Loffredi statedthat he did not believe all this was necessary as it had beenagreed that Frank & Frank would sign the contract.Apparently at this meeting, although the record is somewhatconfusing on this point, Colletto stated that Sutton had noauthority to enter into a contract as he was not a partner,but merely a general manager, that Colletto and Accettawere the owners, and that Colletto was not going to beshotgunned into signing an agreement.In late September 1978, during the course of a phoneconversation, Loffredi told Sutton that he had given hisword about signing a contract and that was the reason thepicket line had been removed in June. Sutton said onlyColletto could resolve the matter, and another meeting wasscheduled for October 3, 1978.The meeting was held on October 3, as scheduled, withthe same four individuals being present. Loffredi presentedColletto with four copies of the same contract. Suttonreiterated that the signing of a contract was up to Colletto' Apparently, although the record is unclear, some 26 employees reinstatedtheir membership in the Union immediately prior to the strike.' No copy was made of the cover letter due to inadvertence. However.Colletto did not deny that he received the letter.and, after a heated exchange, it was again agreed that Frank& Frank would receive a 6-month extension from the closeof escrow, which apparently was scheduled for sometime inDecember. Colletto insisted upon seeing the signed "Prin-cess Louise" contract, that of a restaurant operation incompetition with Frank & Frank, which was represented bythe Union as being identical with the contract which hadbeen submitted to Frank & Frank. This was also agreed.Finally, Colletto said he wanted a cover letter acknowledg-ing the parties' agreement that the contract would beeffective 6 months after the close of escrow. Thereupon theparties shook hands as they left, acknowledging that theyhad an agreement.Loffredi testified that a business agent, John Garcia,delivered the Princess Louise contract to Colletto and thatLoffredi personally handed the aforementioned cover letterto Colletto,' who said he was going to show it to Accetta,sign it, and return it to the Union.'Frank Accetta testified that, at the June 23, 1978,meeting, Sutton introduced himself only as general managerand did not agree to the signing of a contract. Rather,according to Accetta, Sutton stated that, if the Unionremoved the picket line, the Employer would negotiate whenescrow closed in about 6 months, and the Union agreed thatthe Employer would receive what was embodied in the"Ports O'Call" contract, then being negotiated by theUnion.Colletto testified that at the July meeting he told the unionrepresentatives "to relax, that they had taken the pickets off,and that we would end up getting together with the idea, youknow, that sooner or later we would get a chance tonegotiate the thing." Colletto further testified that he did notagree to sign the contract, as he had not had a chance toreview it. However, he acknowledged that the contract hadpreviously been given to him by Sutton.Colletto testified that, at the October 3, 1978, meeting,Loffredi insisted that Colletto sign the agreement. Collettorefused and said he was there only to negotiate and againstated. "[W]e will end up getting together on this thing." Heasked for the Ports O'Call contract, and the union represen-tatives agreed to send one to him.' At the end of the meetingthey shook hands, and Colletto repeated that they shouldnot worry and that negotiations would take place in thefuture.Sutton did not testify in this proceeding, and Frank &Frank did not offer any explanation for Sutton's absence.Felix, on rebuttal, testified that the Union, at all timesmaterial herein, did not represent a unit of Ports O'Callemployees and had no contract negotiations with thatemployer. Loffredi corroborated this testimony and deniedthat a Ports O'Call contract was mentioned during negotia-tions.C. Analysis and ConclusionsWhen Tasman Sea took over the operations of thepredecessor employer and commenced bargaining with the' The testimony of Felix corroborated that of Loffredi in all materialrespects.' A few days later, according to Colletto. the Union sent him the PrincessLouise contract, rather than the Ports O'Call contract.20 THE TASMAN SEA, INC.Union, apparently only 11 of the 40 unit employees weremembers of the Union despite a contractual union-securityclause making union membership, including the "paymentof initiation fees and regular monthly dues," mandatory.Further, the predecessor employer was making health andwelfare payments on behalf of only 11 employees, whereasthe contract provided that payments would be made onbehalf of "each and all employees covered by this agree-ment." Despite the foregoing, in January 1978 a majority ofthe unit employees apparently reinstated their membershipin the Union or at least indicated, by signing certaindocuments, that they desired continued union representa-tion. Thereupon, a strike commenced, with only one part-time employee withholding her services during the course ofthe strike.The foregoing considerations do not show that the Union,at any time material herein, no longer enjoyed "majorityrepresentative status." such language being defined asmeaning "that a majority of employees in the unit wish tohave the union as their representative for collective-bargain-ing purposes." Bartenders. Hotel. Motel and RestaurantEmployers Bargaining Association of Pocatello. Idalro. 213NLRB 651 (1974). Thus. the employees' failure to becomemembers of the Union. their apparent acceptance of theEmployer's failure to abide fully by the terms of thecontract, and the Union's failure to enfoirce the contractualunion-security clause do not sufficiently substantiate a good-faith doubt of majority representative status as those termsare defined above. See Bartenders. Hotel. Motel and Restau-rant Amplovee'; Bargaining Association of Pocatello. Idaho,supra: Cut ad Curl. Inc.. 227 NLRB 1869 (1977); andSambo's Restaurants, Inc.: and Sambo% Riverside. 212NLRB 788 (1974). Nor does the fact that employeesrefrained from engaging in strike activities signify that theyno longer desired union representation. particularly where,as here. a majority of employees signed union membershipcards immediately prior to the strike. See Strange andLindsay Beverage. Inc.. et al., d/b/a Pp.si-Cola-Dr. PepperBottling Co.. 219 NLRB 12(X) (1975): Allied IndustrialWorkers, .4FL-CIO Local Urion No. 289 lCavalier Div. o'Seeburg Corp. and Cavalier Corp.] v. N.L. R. B., 476 F.2d 868(D.C. Cir. 1973), and cases cited therein at 881; and IdahoFresh Pac-Inc., 215 NLRB 676 (1974). Moreover, and ofprimary importance, is the fact that at no time did TasmanSea question the Union's majority status. Rather, it contin-ued to meet with the Union and attempted to negotiateconcessions from the Union throughout the period extendingfrom October 5, 1977, through January 1978. Such conducton the part of Tasman Sea belies its now untimely assertionthat it believed the Union no longer represented a majorityof unit employees.The unrebutted record testimony conclusively shows thatthroughout negotiations Tasman Sea steadfastly refused toenter into a contract with the Union absent the Union'swritten guarantee that Respondent be permitted to deviatefrom the plain wording and intent of the contract by makinghealth and welfare payments on behalf of only 11 or 14 of' The appropriate unit is described as follows:All employees of Frank & Frank. Inc. d/b/a Tasman Sea at its SanPablo, California facility, including waiters and waitresses, busboys,dishwashers, bartenders, cocktail waitresses, cooks, chef, hostesses. motelthe 40 unit employees, providing no justifiable reasontherefor. Such insistence on the part of Tasman Sea is clearlyviolative of the Act, having the effect of causing the Union tobreach its statutory obligation to fairly represent all unitemployees, not merely a selected few. See Southwestern Pipe,Inc., 179 NLRB 364, 375-376, 384 (1969); InternationalUnion of United Brewery. Flour, Cereal. Soft Drink andDistillery Workers of America. AFL-CIO (Miller BrewingCompany), 195 NLRB 772 (1972); International Union,Limited Automobile. Aerospace & Agricultural ImplementWorkers of America. UA W. and its Local No. 1303 (JervisCorp., Bolivar Division), 192 NLRB 966, 970-971 (1971).Neither the fact that the Union previously acquiesced insuch unlawful conduct nor the fact that the Union reluctant-ly agreed to such an unlawful scheme as a result ofRespondent's insistence absolves Respondent from its statu-tory bargaining obligations. B. Brown Associates Inc., 224NLRB 929, 937-938 (1976).It is an unfair labor practice, under certain circumstances,for an employer to refuse to accede to a union's demand thatemployees be discharged pursuant to the provision of alawful union-security agreement. See California Blowpipe &Steel Company Inc., 218 NLRB 736 (1975); House ofFabrics, Inc., 234 NLRB 1024 (1978); Montgomery Ward &Co., Incorporated, 162 NLRB 369 (1966). A fortiori, torequire the Union's agreement as a condition precedent toentering into a contract that it not seek to enforce such aclause nullifies and renders illusory the plain meaning of thecontract, undermines the Union as the collective-bargainingrepresentative of employees, and is incompatible with good-faith bargaining. By such conduct I find that Respondenthas violated Section 8(a)(5) of the Act, as alleged.Frank & Frank has not questioned the status of the Unionas representative of the employees in the unit admitted to beappropriate herein,' nor has it questioned its successor statusor its obligation to bargain with the Union.'I credit the testimony of Union Representatives Loffrediand Felix, who appeared to be forthright witnesses with aclear recollection of the meetings and events in question.Their testimony is bolstered by the fact that, subsequent tothe October 3, 1978, meeting, the Princess Louise contractand covering letter, demanded by Colletto as conditionsprecedent to executing the agreed-upon contract with theUnion, were delivered to him as promised. Moreover, it issignificant that Sutton, a principal party to the meetings, wasnot called upon by Respondent to testify in this proceeding,nor was his absence explained. Under these circumstances Idraw the inference that Sutton's testimony would have beenunfavorable to Frank & Frank. Bricklayers Local Union No.I of Missouri, Bricklayers, Masons and Plasterers Interna-tional Union, AFL-CIO (St. Louis Home Insulators, Inc.).209 NLRB 1072, 1075 (1974); Wal-Lite Division of UnitedStates Gypsum Co.. 200 NLRB 1098, 1100-1101, fn. 8(1972); Goodyear Tire & Rubber Company Highway Trans-portation Department, 190 NLRB 84, fn. 3 (1971), enfd. 456F.2d 465 (5th Cir. 1972); Woodville Plant, IndustrialProducts Division of Levingston Shipbuildingmaids, and motel clerks, but excluding guards and supervisors as definedin the Act.' N.L.R.B. v Burns International Security Services, Inc., 406 U.S 272(1972); Virginia Sportswear. Incorporated. 226 NLRB 1296 (1976)21 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, a Delaware Corporation, 224 NLRB 119, fn. I(1979).It is admitted that for approximately 3 months Frank &Frank had in its possession the proposed contract submittedby the Union. The fact that there may have been no give-and-take bargaining between the parties does not mandatethe conclusion, as Respondent contepds, that there was nomeeting of the minds regarding the finalizing of an agree-ment. Rather, the record clearly shows that Respondentpossessed and was aware of the specific provisions of thecontract proposed by the Union, and willingly accepted thiscontract without modification upon receiving assurancesthat a competitor was bound by the same collective-bargain-ing agreement and, further, upon receiving a letter from theUnion setting forth that the contract would become effective6 months after the close of escrow. Upon receiving therequested documents, Respondent made no contention thatthey were unacceptable or otherwise insufficient and wasthereupon obligated to execute the contract. Having failed todo so, I find that Frank & Frank has violated Section 8(a)(5)of the Act, as alleged. See N.L.R.B. v. Joseph T. Strongd/b/a Strong Roofing and Insulating Co., 393 U.S. 357, 359(1969); H. J. Heinz Co. v. N.L.R.B., 311 U.S. 514, 525-526(1941); Deluxe Poster Co., Inc.. d/b/a Johnson Printers, 238NLRB 335 (1978).CONCLUSIONS OF LAWI. The Tasman Sea, Inc., was, at all times herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Frank & Frank, Inc., d/b/a Tasman Sea, has been, atall times material herein, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.3. The Union is a labor organization within the meaningof Section 2(5) of the Act.4. The following units constitute appropriate units for thepurpose of collective bargaining within the meaning ofSection 9(b) of the Act:All employees of The Tasman Sea, Inc. [or Frank &Frank, Inc., d/b/a Tasman Sea], at its San Pedro,California facility, including waiters and waitresses,busboys, diswashers, bartenders, cocktail waitresses,cooks, chef, hostesses, motel maids, and motel clerks,but excluding guards and supervisors as defined in theAct.5. At all times material herein the Union has been therecognized exclusive representative of the employees of bothnamed Respondents in the respective units found to beappropriate herein.6. By conditioning execution of a proposed collective-bargaining agreement upon selective application of certainlawful provisions thereof, The Tasman Sea, Inc., hasengaged in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.7. By failing and refusing to execute a written contractembodying the terms and conditions reached with theI te event no exceptions are filed as provided by Sec. 102.46 of the Rulesand Regulations of the National Labor Relations Board, the findings,conclusionls. and recommended Order herein shall, as provided i Sec. 102.48Union, and by failing to abide by the terms of said contract,Frank & Frank, Inc., d/b/a Tasman Sea, has engaged inunfair labor practices in violation of Section 8(a)(5) and (1)of the Act.8. The foregoing unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYIt is recommended that The Tasman Sea, Inc., its officers,agents, successors, and assigns shall cease and desist fromconditioning execution of a proposed collective-bargainingagreement upon the selective application of certain lawfulprovisions thereof. As said Respondent is no longer engagedin the business operations involved herein, it is recommend-ed that it mail a copy of an appropriate notice to each unitemployee who was employed at the facility at any timeduring the period between October 5, 1977, and the date itdiscontinued its business operations. See Community Medi-cal Services of Clearfield, Inc.. d/b/a Clear Haven NursingHome. 236 NLRB 853 (1978); and Sturgis-Newport BusinessForms, Inc., a Division of Litton Business Systems, Inc., et al.,227 NLRB 1426, 1427, 1435 (1977), enfd. 563 F.2d 1252(5th Cir. 1977).It is recommended that Frank & Frank, Inc., d/b/aTasman Sea, cease and desist from its unfair labor practicesand take certain affirmative action designed to effectuate thepurposes of the Act. It is further recommended that it signthe collective-bargaining agreement reached between it andthe Union, as described above, and give it retroactive effect,that it make whole its employees for any loss of wages orother employee benefits they may have suffered as a result ofits failure to sign the contract, and that it post anappropriate notice. The loss of earnings together withinterest under the Order shall be computed in the manner setforth in F. W. Woolworth Company, 90 NLRB 289 (1950),and Florida Steel Corporation. 231 NLRB 651 (1977) (see,generally, Isis Plumbing & Heating Co., 138 NLRB 716(1962)).Upon the basis of the foregoing findings of fact, conclu-sions of law and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER (Case 31-CA-7749)The Respondent, The Tasman Sea, Inc., San Pedro,California, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively in good faith withHotel and Restaurant Employees and Bartenders UnionLocal 11, AFL-CIO, by agreeing to enter into a collective-bargaining contract only on the condition that the Union notseek to enforce or selectively enforce certain provisionsthereof.of the Rules and Regulations, he adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaised for all purposs.22 THE TASMAN SEA. INC.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the purposes and policies of the Act:(a) Mail a copy of the attached notice marked "AppendixA"' to each employee who was employed at the facility atany time during the period between October 5. 1977 and thedate it discontinued its business operations. Copies of saidnotice, on forms provided by the Regional Director forRegion 31, shall be duly signed by an authorized representa-tive.(b) Make available to the Board or its agents, uponrequest, all payroll or other records necessary to ascertainthe names and addresses of the aforementioned employees.(c) Notify the Regional Director for Region 31, in writing,Within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.ORDER (Case 31-CA-8644)'"'The Respondent, Frank & Frank, Inc., d/b/a TasmanSea, San Pedro. California, its officers, agents, successors,and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively in good faith withHotel and Restaurant Employees and Bartenders UnionLocal 11, AFL-CIO, by refusing to sign the collective-bargaining agreement embodying the terms and conditionsof employment on which the parties had reached agreementand by refusing to abide by the terms thereof.(b) In any other like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the purposes and policies of the Act:(a) Forthwith, upon request, sign the written contractembodying the terms and conditions of employment onwhich the parties had reached agreement.(b) Upon execution of the aforesaid agreement, giveretroactive effect to the provisions thereof and make wholeits employees for any losses they may have suffered byreason of Respondent's failure to sign the agreement. Theloss of earnings together with interest shall be computed inthe manner set forth in the section of this Decision entitled"The Remedy."(c) Make available to the Board or its agents, uponrequest, all payroll or other records necessary to ascertainthe amounts of wages or fringe benefits to which the unitemployees may be entitled.(d) Post at its place of business at San Pedro, California,copies of the attached notice marked "Appendix B."'Copies of said notice, on forms provided by the RegionalDirector for Region 31, after being duly signed by Respon-dent's authorized representative, shall be posted by itimmediately upon receipt thereof. and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced. orcovered by any other material.(e) Notify the Regional Director fr Region 31. in writing.within 20 days from the date of this ()rder. what stepsRespondent has taken to comply herewith.'In the .cnt that thi, ()rdcr is Cnfirced hy a Judlgililn l ' ilitcd Staile,Colurt of Appecals. the ,, ords in he Ilolice reading "'11,lcd h ()rdlcr I,' heNat;linal I.alhor Relation toard" hall read "lP(tced Purualntll 1o Jutegimelitof the United Staltes Coulrt of Appeals Enforcing ;11 ()rder i'o Ih NltlloialLaibor Relation, l.ard"' See fil XS e il. t1)APPENDIX BNO-rICI To EMPI.OYITSl'osrTu) HY ORDER O THENATIONAI. LAHOR Rl:ATIONS BOARI)An Agency of the United States GovernmentAfter a hearing at which all parties had an opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct, as amended. and has ordered us to post this notice.The Act gives all employees the following rights:To act together fr collective bargaining or mutualaid or protectionTo engage in self-organizationTo form, join, or help unionsTo bargain collectively through representatives oftheir own choosingTo refrain from any or all of these things.Wi; Wll .NOT refuse to bargain collectively in goodfaith with Hotel and Restaurant Employees and Bar-tenders Union Local 11. AFL-CIO. in the appropriateunit set forth below. by refusing to sign the collective-bargaining agreement embodying the terms and condi-tions of employment on which it has been found we andthe Union had reached agreement.Wl Wil.l. NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.WI wll,. sign the aforementioned contract, uponrequest, with Hotel and Restaurant Employees andBartenders Union Local I , AFL-CIO.W wit ll give retroactive effect to terms andconditions of the contract, and WE WILL make wholeour employees for any losses they suffered, includingloss of wages and benefits, by reason of our failure tosign the contract. The appropriate unit is:All employees of Frank & Frank, Inc., d/b/aTasman Sea, at its San Pedro, California facility,including waiters and waitresses, busboys, dishwash-ers, bartenders, cocktail waitresses, cooks, chef,hostesses, motel maids, and motel clerks, but exclud-ing guards and supervisors as defined in the Act.FRANK & FRANK, INC., I)/B/A TASMAN SLA23